Title: From John Adams to Oliver Wolcott, Jr., 15 September 1797
From: Adams, John
To: Wolcott, Oliver, Jr.



Dear Sir
Quincy Septr. 15. 1797

Last night I received your favour of Septr. 7. Many Applications have been made to me for the Place of Dr Way. Mr Muhlenbourg, Mr. Huger, Mr Knapp Dr Jackson, and Dr Rush, besides those you have mentioned, have presented themselves as Candidates, and Mr Mumford of Philadelphia formerly of Rhode Island. These are all respectable Characters: but all Things considered my Judgment inclines to Dr Rush, on Account of ancient Merits, and present Abilities. Of his Integrity, and Independence I have a good opinion. I have written so to the Secretary of State. If you have any doubts, pray write to Col. Pickering to suspend the Appointment, for I wish to have the Subject, well considered.
Soon after you left Philadelphia, reflecting upon what you had Said to me, I felt it to be my Duty to put an immediate Stop to the Career of Leonard Jarvis, and I accordingly appointed Ebenezer Storer Esqr to his Place, who has interened long Since upon his office and found an horrid scene I Shall wait for your Ultimate opinion and mature Inquiries before I determine, any Thing respecting the Naval office in Charleston District.
Pray Seek for a Federal Character if such can be found for Collector of St. Marys.
I See by the Papers that Mr Lynsey is dead at Newport. I have So long Studied the Applications and recommendations, for a successor, that my Judgment is ripe for Otway Bird. But if your Opinion favours any other in Preference, or if it is even in suspence, I wish you to suspend the Appointment for further Consideration. But if you concur clearly with me you may have his Commission made out as soon as you please.
There are Subjects of Some moment, to reflect on. Is there a Law in force, impowering the President to convene Congress at any other Place than Philadelphia? If there is, what Place shall be chosen? I am for New York, entre nous, but if you think any other Place preferable, please to name it and state your Reasons.
I hope you will favour me, early with minutes of what in your department or any other, ought to be remembered at the opening of Congress.
I am Dear sir, yours affectionately
John Adams